DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The drawings are objected to because the submitted copies are so low resoultion that it renders much of the text illegible.  See, for example the equations in figure 1c. and text in figures 3-6.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Objections
Claims 1, 3 and 24 are objected to because of the following informalities:  Claim 1, line 2, “downhole” should be --downhole tool--.  Claim 1, line 2, delete “with”.  Claims 3 and 24, line 4, “combinations” shouldn’t be plural as there is only a single combination of two elements.  Appropriate correction is required.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.



Claims 1-3 and 8-29 are rejected under 35 U.S.C. 102(a)(1)as being anticipated by Kristensen et al. (U.S. Publication No. 2016/0216404, hereinafter Kristensen).
	With respect to Claim 1, Kristensen discloses [see fig 1 unless otherwise noted] a method for downhole fluid analysis of formation fluids, comprising:
   a downhole tool [10] positioned in a wellbore [abstract] that traverses a subterranean formation [14], operating the downhole tool to draw live fluid from the formation through the downhole tool and acquire observed sensor measurements of the live fluid that flows through the downhole tool, [see para 38 “on the fly inversion for formation and/or fluid parameters from observed optical fluid analyzer data”]
   wherein the live fluid includes filtrate contamination [para 39, real time contamination monitoring, para 43 states filtrate]; using the observed sensor measurements in an inversion process that solves for a set of input parameter values of a computation model [para 38 and 39, proxy model] that predicts level of filtrate contamination in the live fluid that flows through the downhole tool, wherein the set of input parameter values comprises at least one endpoint value for the observed sensor measurements 
	With respect to Claim 2, Kristensen discloses a method according to claim 1, further comprising: using the set of input parameter values solved by the inversion process to calibrate [para 37, optimization] the computational model; using the calibrated computational model to predict level of filtrate contamination in the live fluid [para 42]; and comparing the predicted level of filtrate contamination to a threshold level and performing at least one operational action of the downhole tool in response to the comparing [para 33 details switching from a cleanup phase to a collection phase when contamination is below 5%].
	With respect to Claim 3, Kristensen discloses a method according to claim 2, wherein: the threshold level indicates that the live fluid is sufficiently clean; and the at least one operational action is selected from the group consisting of: fluid analysis measurements of the live fluid, collection of at least one sample of the live fluid, and combinations thereof.  [para 33 details switching from a cleanup phase to a collection phase when fluid contamination analysis indicates less than 5%].
	With respect to Claim 8, Kristensen discloses a method according to claim 1, wherein: the set of input parameter values further includes at least one parameter value that characterizes rock properties of the formation [page 3, table 1, porosity].
	With respect to Claim 9, Kristensen discloses a method according to claim 8, wherein: the at least one parameter value that characterizes rock properties of the formation comprises at least one parameter value that is based on the vertical permeability of the formation and the horizontal permeability of the formation.  See para 49.
	With respect to Claim 10, Kristensen discloses a method according to claim 1, wherein: the set of input parameter values further includes at least one parameter value that characterizes formation fluid properties [para 42, formation fluid viscosity].

	With respect to Claim 12, Kristensen discloses a method according to claim 1, wherein: the set of input parameter values further includes at least one parameter value that characterizes wellbore properties.  Para 42, Z is reservoir depth.  
	With respect to Claim 13, Kristensen discloses a method according to claim 13, wherein: the at least one parameter value that characterizes wellbore properties is based on at least one of: radius of filtrate invasion as measured from the borehole wall [18, fig 1], formation thickness [para 51], and relative tool distance from the top of formation [para 42, Z].
	With respect to Claim 14, Kristensen discloses a method according to claim 1, wherein: the set of input parameter values solved by the inversion process can be used to display formation rock properties or formation fluid properties for reservoir understanding.  The model aids in understanding cleanup times.
	With respect to Claim 15, Kristensen discloses a method according to claim 1, wherein: the set of input parameter values solved by the inversion process can be used as formation rock properties or formation fluid properties for reservoir optimization.  The model aids in optimizing  cleanup times.
	With respect to Claim 16, Kristensen discloses a method according to claim 1, wherein: the observed sensor measurements of the live fluid are carried out with the live fluid flowing from the formation into the downhole tool at a constant rate; and the computational model predicts level of filtrate contamination in the live fluid that flows through the downhole tool at the constant rate as a function of cleanup volume.  See para 12.

	With respect to Claim 18, Kristensen discloses a method according to claim 1, wherein: the computation model is a proxy model that is configured to mimic or represent the output response of a numeric simulation of cleanup operations.  See para 37.
	With respect to Claim 19, Kristensen discloses a method according to claim 1, further comprising: using the set of input parameter values solved by the inversion process to calibrate the computational model; using the calibrated computational model to determine at least one optimized rate of fluid flow through the downhole tool which minimizes a predicted remaining cleanup time required to reach a predetermined threshold contamination level; and performing real-time control of the downhole tool such that the flow rate of the live fluid drawn through the downhole tool matches the at least one rate.  See para 37-39, changing pump rate to optimize cleanup times.
	With respect to Claim 20, Kristensen discloses a method according to claim 19, wherein: the downhole tool includes a sample line and guard line; and the calibrated computational model is used to determine a first optimized rate Qs of fluid flow through the sample line and a second optimized rate Qg of fluid flow through the guard line, wherein the first and second optimized rates Qs, Qg minimize a predicted remaining cleanup time required to reach a predetermined threshold contamination level.  See para 38 and 39 for optimizing cleanup time by adjusting flow through guard and sample lines.  Para 33 more explicitly states that operators seek to acquire the samples as quick as possible once contamination is low enough.
	With respect to Claim 21, Kristensen discloses a method according to claim 20, wherein: the calibrated computational model is evaluated over a number of combinations of rates of fluid flow 
	With respect to Claim 21, Kristensen discloses a  downhole tool configured for fluid analysis of formation fluids, the downhole tool comprising: at least one fluid sensor [515, fig 14]  that acquires observed sensor measurements of the live fluid that flows through the downhole tool, wherein the live fluid includes filtrate contamination [para 11]; and at least one processor [612; fig 15] that is configured to use the observed sensor measurements in an inversion process [para 37] that solves for a set of input parameter values of a computational model that predicts level of filtrate contamination in the live fluid, wherein the set of input parameter values comprises at least one endpoint value for the observed sensor measurements, and wherein the at least one processor is further configured to store and output the set of input parameter values solved by the inversion process [fig 15, local memory 614 outputs to bus 622].
	With respect to Claim 23, Kristensen discloses a downhole tool according to claim 22, wherein the at least one processor [612] is further configured to: use the set of input parameter values solved by the inversion process to calibrate the computational model [para 38]; use the calibrated computational model to predict level of filtrate contamination in the live fluid; and compare the predicted level of filtrate contamination to a threshold level and initiate at least one operational action of the downhole tool in response to the comparing [para 33 details switching from a cleanup phase to a collection phase when contamination is below 5%].
	With respect to Claim 24, Kristensen discloses a downhole tool according to claim 23, wherein: the threshold level indicates that the live fluid is sufficiently clean; and the at least one operational 
	With respect to Claim 25, Kristensen discloses a downhole tool according to claim 22, wherein the at least one processor is further configured to: use the set of input parameter values solved by the inversion process to calibrate the computational model [para 33 shows using inversion process ]; use the calibrated computational model to determine at least one optimized rate of fluid flow through the downhole tool which minimizes a predicted remaining cleanup time required to reach a predetermined threshold contamination level; and perform real-time control of the downhole tool such that the flow rate of the live fluid drawn through the downhole tool matches the at least one optimized rate.  See para 38 and 39 for optimizing cleanup time by adjusting flow through guard and sample lines.  Para 33 more explicitly states that operators seek to acquire the samples as quick as possible once contamination is low enough.
	With respect to Claim 26, Kristensen discloses a downhole tool according to claim 25, further comprising: a sample line and a guard line; wherein the at least one processor is further configured to use the calibrated computational model to determine a first optimized rate Qs of fluid flow through the sample line and a second optimized rate Qq of fluid flow through the guard line, wherein the first and second optimized rates Qs, Qg minimize a predicted remaining cleanup time required to reach a predetermined threshold contamination level.  Para 39, changing the flow rates and ratios between guard and sample flows would necessarily include at least two rates, thus reading on the instant claim.
	With respect to Claim 27, Kristensen discloses a downhole tool according to claim 22, wherein: the downhole tool comprises a wireline tool [para 33].
	With respect to Claim 28, Kristensen discloses a downhole tool according to claim 22, wherein: the downhole tool comprises a while-drilling tool [para 87].
.  

	
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4-7 are rejected under 35 U.S.C. 103 as being unpatentable over Kristensen in view of applicant admitted prior art, hereinafter AAPA.

	Kristensen doesn’t specifically disclose how the measured spectra is used to determine concentration, including not showing optical density measurements.  
	Applicant’s specification, para 17 details the state of the art as of 2003 and shows how optical spectral measurements can be used to gather optical density in order to determine contamination.  
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention for Kristensen’s optical detector to determine optical density for the benefit of accurately determining contamination in a way that was known in the art.  
	See Kristensen unless otherwise noted.
	With respect to Claim 5, the combiantion of Kristensen and AAPA disclose a method according to claim 4, wherein: the at least one endpoint value of the set of input parameter values further comprises a second optical density endpoint value for the filtrate that contaminates the clean formation fluid.  AAPA, para 17 shows determining a mixing ratio of virgin fluid to filtrate by using endpoints of clean (virgin) fluid and pure filtrate.  
	With respect to Claim 6, the combiantion of Kristensen and AAPA disclose a method according to claim 5, wherein: the observed sensor measurements further comprise an additional fluid sensor measurement; and the at least one endpoint value of the set of input parameter values further comprises at least one additional endpoint value of the additional fluid sensor measurement for clean formation fluid [para 42, formation fluid viscosity].
	With respect to Claim 7, the combiantion of Kristensen and AAPA disclose a method according to claim 6, wherein: the at least one endpoint value of the set of input parameter values further 
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 26 August 2020 has been considered by the examiner.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEX T DEVITO whose telephone number is (571)270-7551.  The examiner can normally be reached on 10 am- 6 pm EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lisa Caputo can be reached on 571-272-2388.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ALEX T DEVITO/Examiner, Art Unit 2855                                                                                                                                                                                                        
/LISA M CAPUTO/Supervisory Patent Examiner, Art Unit 2855